Opinion issued February 25, 2016




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00497-CV
                          ———————————
                       EVELYN WYATT, Appellant
                                      V.
CYNTHIA M. SIMON, JERRY L. SCHUTZA, JAIKSHIN S. BHAGIA AND
                NANIK S. BHAGIA, Appellees



                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-59033


                        MEMORANDUM OPINION
     Appellant, Evelyn Wyatt, via counsel, timely filed a notice of appeal in the

trial court from the final judgment, signed on March 3, 2015, granting summary

judgment. See TEX. R. APP. P. 26.1(a)(1). However, appellant, now proceeding

pro se after her counsel’s motion to withdraw was granted by this Court, has
neither paid nor made arrangements to pay the fee for preparing the clerk’s record.

See id. 37.3(b). After being notified by the Clerk of this Court on October 19,

2015, and again by this Court’s Order on January 12, 2016, that this appeal was

subject to dismissal for failure to pay the clerk’s record fee, appellant did not

timely respond. See id. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2